Citation Nr: 0835561	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  04-33 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a right submuscular ulnar nerve transposition 
with medial epicondylectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel



INTRODUCTION

The veteran served on active duty in the military from March 
1971 to 
April 1972.

This appeal to the Board of Veterans' Appeals (Board) is from 
a January 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In April 2007 the Board remanded this case to the RO, via the 
Appeals Management Center (AMC) in Washington DC, for further 
development and consideration.


FINDINGS OF FACT

1.  The veteran underwent a surgical procedure in September 
1999 at the Charleston VA Medical Center (VAMC), involving a 
right ulnar nerve transposition with medial epicondylectomy, 
for alleviation of his right arm cubital tunnel syndrome.  

2.  The VA doctors properly performed that surgery; there was 
no carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault by any of the care 
providers.  

3.  There is also no indication that the nature and severity 
of the veteran's current disability was an event not 
reasonably foreseeable.


CONCLUSION OF LAW

The criteria are not met for compensation under 38 U.S.C.A. § 
1151 for residuals of a right submuscular ulnar nerve 
transposition with medial epicondylectomy.  38 U.S.C.A. §§ 
1151, 5107 (West 2002 & West Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.361 (2007).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

In addition, the VCAA notice requirements apply to all five 
elements of a 
service-connection claim:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing 


any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the 
case (SOC) or supplemental SOC (SSOC), such that the intended 
purpose of the notice is not frustrated and the veteran is 
given an opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome this burden of prejudicial 
error, VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Also, obviously, if the Board is granting 
the requested benefit, this, too, would render any notice 
error non-prejudicial.

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the veteran in 
September 2003 and May 2007.  Those letters informed him of 
the evidence required to substantiate his claim and of his 
and VA's respective responsibilities in obtaining supporting 
evidence.  Note also that the May 2007 letter complied with 
Dingess by discussing the downstream disability rating and 
effective date elements of the claim (keeping in mind that a 
claim for § 1151 compensation is akin to a claim for service 
connection because if it is determined the veteran has 
additional disability from the VA medical treatment at issue, 
this disability is for all intents and purposes treated as 
though it is the result of his military service, i.e., 
service connected).  And of equal or even greater 
significance, after providing that additional Dingess notice, 
the RO went back and readjudicated his claim in the April 
2008 SSOC - including considering the additional evidence 
received in response to that additional notice.  See again 
Mayfield IV and Prickett, supra.



Moreover, the RO sent another Dingess letter in the April 
2008 SSOC, and there has been no reason to again go back and 
readjudicate the claim, such as in another SSOC, because the 
veteran has not submitted any additional evidence in response 
to that additional Dingess notice.  38 C.F.R. §§ 19.31, 19.37 
(West Supp. 2005).  That is to say, the absence of another 
SSOC after the most recent notice is not prejudicial because 
the result of such a readjudication on exactly the same 
evidence and law previously considered would be no different 
than the previous adjudication.  Cf. Medrano v. Nicholson, 21 
Vet. App. 165, 173 (2007).

VA also fulfilled its duty to assist by obtaining all 
relevant evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The RO/AMC obtained all relevant medical records the veteran 
and his representative identified, apart from quality 
assurance records, which the Board addresses below.  
Importantly, upon remand by the Board, the veteran was 
afforded a VA examination in March 2008 to determine whether 
the September 1999 surgical procedure in question resulted in 
additional disability; whether any such additional disability 
was proximately caused by negligence or improper care by VA; 
and whether the proximate cause of any such additional 
disability was an event not reasonably foreseeable.  

And as for the quality assurance records just alluded to, in 
the September 2008 written presentation to the Board the 
veteran's representative argues that VA failed in its duty to 
assist by not obtaining these quality-assurance records, 
presumably from the Charleston, South Carolina VAMC, the site 
of the surgical procedure that gave rise to the veteran's 
section 1151 claim.  

However, neither the veteran nor his representative has 
explained how these additional records could possibly be 
relevant to the § 1151 claim.  Indeed, the representative did 
not explicitly state that these records even actually exist.  
In these circumstances, these type arguments "amount to no 
more than an assertion that VA was obligated on its own to 
seek out medical records and quality assurance records...[and] 
such an assertion is at odds with a statutory scheme 
requiring that the claimant adequately identify relevant 
records that the claimant wishes the Secretary to obtain."  
Loving v. Nicholson, 19 Vet. App. 96 (2005) (citing language 
in 38 U.S.C.A. §§ 5103A(b), (c)(3) (West 2002) requiring VA 
to assist in obtaining relevant records that a claimant 
"adequately identifies").  See also Counts v. Brown, 6 Vet. 
App. 473, 476 (1994); Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992) (the duty to assist is not a license for a 
"fishing expedition" to ascertain whether there might be 
unspecified information which could possibly support a 
claim).  

The Board also notes that such records are protected from 
disclosure by 38 U.S.C.A. § 5705(a) (West 2002) and may only 
be disclosed in limited circumstances pursuant to 38 U.S.C.A. 
§ 5705(b) (West 2002), circumstances that have not been shown 
to exist in the context of the current claim.  VA's medical 
quality-assurance program consists of systematic health care 
reviews carried out by or for VA for the purpose of improving 
the quality of medical care or improving the utilization of 
health care resources in VA medical facilities.  Such data 
may relate to the structure, process or outcome of health 
care provided by VA.  See 38 U.S.C.A. § 17.500(c) (West 
2002).  As mentioned, under 38 U.S.C.A. § 5705, records 
created as part of the medical quality-assurance program are 
confidential and access is limited.  The regulations at 
38 C.F.R. §§ 17.500-17.511 (West 2002) explain the provisions 
for maintaining confidentiality and limit access to the 
documents.

It appears from the wording of 38 C.F.R. § 17.508(a) that the 
need for quality-assurance documents for the performance of 
governmental duties does not, by itself, suffice to authorize 
access to quality-assurance documents, given that further 
authorization, either through one of the specific 
authorizations found in the regulations or by the direction 
of specific VA personnel, is required.  Adjudicative 
personnel are not listed among the persons authorized in 38 
C.F.R. § 17.508, nor is there any existing directive or 
manual provision that provides the requisite authorization.  

The language of 38 C.F.R. § 17.508(a) may not be construed to 
permit the procurement of quality-assurance records by all VA 
personnel, including adjudication personnel, without further 
authorization.  This is particularly so in view of the fact 
that the regulations also specify that efforts must be made 
to protect the identities of peer reviewers and that notice 
of penalties for unauthorized disclosure must be provided.  
It is significant that no procedures relating to the use and 
handling of quality assurance records during claims 
adjudication or as to any controls that might be placed on 
relocation to claims folders have been established.  The 
Board does not have the authority to invalidate VA 
regulations or adjudicative manuals.  Procurement of quality 
assurance records would necessarily entail their disclosure 
to the veteran's representative.  Redisclosure of quality 
assurance records is subject to the disclosure rules set 
forth in regulations §§ 17.500 through 17.511, and no 
specific reference to claims representatives is found 
therein.  See 38 C.F.R. § 17.510 (2007).  Unauthorized 
disclosure may lead to monetary penalties.  See 38 C.F.R. § 
17.511 (2007).

Congress provided for the confidentiality of VA medical 
quality-assurance documents, effective for documents created 
before and after the date of enactment.  See P.L. 96-385, 
Oct. 7, 1980; see also H.R. rep. 96-1155, 
1980 U.S.C.C.A.N. 3307 (Jul. 2, 1980).  The passage of the 
VCAA was in large part to do away with "well-grounded" claims 
and to make the development of cases among VA regional 
offices (ROs) less subjective.  See e.g., H.R. Rep. 106-781 
(Jul. 24, 2000).  Nothing in the amendment or in the stated 
purpose of the amendment suggests that it should be 
interpreted as nullifying the statute authorizing VA's 
quality assurance program.  Although VA is required under the 
VCAA to make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for 
benefits, see 38 C.F.R. § 3.159(c)(2) and (3), in the absence 
of any specific provisions of the law or regulations that 
authorize access to quality-assurance records for 
adjudicative use, the Board finds that it is not required to 
verify whether any such records exist or to obtain such 
records pursuant to the duty to assist under the VCAA.

The representative also argues that the instructions in the 
VA Adjudication Manual 21-1, Part IV, Section 22.03, are an 
interpretation of statutory obligations and not entitled to 
deference.  This section of the manual, pertaining of the 
development of the evidence relating to claims under 
38 U.S.C.A. § 1151, expressly states that quality-assurance 
investigative reports should not be requested and that copies 
should not be filed in a claimant's claims folder.  Citing 38 
U.S.C.A. § 5107, the manual states that these reports are 
confidential and cannot be used as evidence in the 
adjudication of such claims.  This has been a consistently 
held agency point of view.  In this regard, the 
representative argues these instructions conflict with the 
Secretary's duties and responsibilities set forth in 38 
U.S.C.A. § 5103A and 38 U.S.C.A. § 5705.  

The Board finds the arguments without merit.  First, VA 
Adjudication Manual 21-1, Part IV, Section 22.03 was 
rescinded in December 2005.  Second, 38 U.S.C.A. § 5705 
explicitly states that VA medical quality-assurance reports 
are confidential and privileged and may not be disclosed to 
any person or entity except in specific enumerated 
situations, which are not applicable here.  
38 U.S.C.A. § 5705.  Third, there is no conflict with the 
VCAA, as explained above.  Lastly, if Congress' purpose and 
intent on the question at issue is ultimately unclear, 
deference is given to the agency's interpretation.  
See Chevron v. Natural Resources Def. Council, 467 U.S. 837 
(1984).

Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA or the Court.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Analysis

The veteran alleges he experiences persistent pain and 
discomfort, loss of strength, weakness, numbness and other 
neurological difficulties in his right arm as the result of 
an allegedly faulty and inadequately conducted right ulnar 
nerve transposition surgery at the Charleston VAMC in 
September 1999.  He asserts there was negligent medical care 
by VA employees from improper removal of surgical staples or 
stitches, after the surgery itself.  As well, he claims a 
nurse improperly bandaged his arm in an extremely painful 
straight position.  He also maintains this residual 
disability following the surgery was appreciably greater in 
severity than the diagnosed right cubital tunnel syndrome 
that preceded and precipitated the surgery.  

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination by VA, disability compensation 
shall be awarded in the same manner as if such additional 
disability or death were service connected.  See 38 U.S.C.A. 
§ 1151 (West 2002); 38 C.F.R. § 3.361(a) (2007).

For claims, as here, filed on or after October 1, 1997, the 
veteran must show that the VA treatment in question resulted 
in additional disability and further, that the proximate 
cause of the additional disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
the disability was an event which was not reasonably 
foreseeable.  38 U.S.C.A. § 1151; see also VAOPGCPREC 40-97 
(Dec. 31, 1997).

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the 
beginning of the hospital care, medical or surgical 
treatment, or other incident in which the claimed disease or 
injury was sustained (i.e., medical examination, training and 
rehabilitation services, or work therapy), is compared to his 
condition after such treatment, examination or program 
has stopped.  See 38 C.F.R. § 3.361(b).

Provided that additional disability exists, the next 
consideration is whether the causation requirements for a 
valid claim for benefits have been met, to consist of both 
actual and proximate causation.  In order to establish actual 
causation, the evidence must show that the medical or 
surgical treatment rendered resulted in the veteran's 
additional disability.  If it is shown merely that a claimant 
received medical care or treatment, and has an additional 
disability, that in and of itself would not demonstrate 
actual causation.  See 38 C.F.R. § 3.361(c)(1).

Furthermore, the proximate cause of the disability claimed 
must be the event that directly caused it, as distinguished 
from a remote contributing cause.  To establish that 
carelessness, negligence, lack of proper skill, error in 
judgment or other instance of fault proximately caused the 
additional disability, it must be shown either that VA failed 
to exercise the degree of care expected by a reasonable 
treatment provider, or furnished the medical treatment at 
issue without the veteran's informed consent.  See 38 C.F.R. 
§ 3.361(d)(1).  



Proximate cause may also be established where the veteran's 
additional disability was an event not reasonably foreseeable 
- to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable, but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider the type of risk that a reasonable health 
care provider would have disclosed as part of the procedures 
for informed consent (in accordance with 38 C.F.R. § 17.32).  
See 38 C.F.R. § 3.361(d)(2).

As indicated in the operative report from the Charleston 
VAMC, the veteran underwent a right ulnar nerve transposition 
with medial epicondylectomy on September 29, 1999, for 
alleviation of his right arm cubital tunnel syndrome.  
This was the second nerve transposition he had undergone that 
year, following a similar procedure on August 12, 1999 (with 
no documented or otherwise claimed complications).  There is 
no contention, let alone evidence substantiating a 
lack of informed consent, and so, that is not at issue.  
Immediately prior to the September 1999 procedure the veteran 
had provided written consent to it, indicating he had 
reviewed the various treatment options with his physician and 
was aware of the risks of a nerve transposition.  So 
resolution of his § 1151 claim requires consideration of 
whether he suffered additional disability as a result of VA 
care or treatment, and if so, whether the VA care providers 
failed to exercise proper care in their treatment of him.  

In applying the criteria for the benefit sought to the 
circumstances of the case at hand, the provisions for 
compensation pursuant to 38 U.S.C.A. § 1151 first require 
evidence that additional disability was manifested after VA 
treatment was rendered.  Provided this is established, the 
analysis then turns to closer examination of the question of 
causation.



The evidence is mixed as to whether any additional disability 
manifested after the September 1999 VA treatment.  Indeed, 
there are no opinions or records specifically stating the 
veteran has additional disability.  Nonetheless, the Board 
will concede this possibility, at least for argument's sake, 
that he does.

But after the September 1999 surgery, the operative report 
specifically listed "no operative complications."  The 
veteran was discharged from the hospital on that same day.  A 
post-operative report indicates that when contacted by 
telephone a few days later, he was recovering well.  He 
returned to the VAMC about one week after the surgery for a 
follow-up consultation, and he began a course of post-
operative rehabilitative therapy for his right arm.

There is some competent evidence indicating the veteran may 
have suffered additional disability, though this evidence is 
at best mixed in supporting his claim.  A September 2003 
treatment report by a private orthopedist, Dr. S, diagnosed 
the veteran with complications of ulnar nerve transposition 
of the right elbow, suspected perineural fibrosis.  In Dr. 
S's view., the detrimental results of the prior surgery had 
involved a "fairly high morbidity of [the] procedure and this 
outcome is especially unusual."  But Dr. S subsequently 
offers an April 2005 opinion that is unclear as to whether 
additional disability resulted from the procedure, stating 
"the outcome had not been as good as hoped, and further 
surgery might benefit the veteran."  However, even assuming 
that his continuing symptoms of right arm neurological 
manifestations meets the additional disability standard, 
still, the additional requirements for causation are not met.  

Concerning actual causation, it is not enough to merely show 
additional disability involving the veteran's right arm after 
the September 1999 procedure.  Rather, it must be established 
that the medical or surgical treatment rendered resulted in 
his additional disability.  Again, if it is shown merely that 
he received medical care or treatment, and has additional 
disability, that in and of itself would not demonstrate 
actual causation.  See 38 C.F.R. § 3.361(c)(1).  And in this 
critical respect, his claim is clearly deficient.  



Keep in mind the Board specifically remanded this case in 
April 2007 for further comment about the medical issues 
insofar as whether there is a correlation between any 
additional disability the veteran may have and his surgery at 
the Charleston VAMC in September 1999.  And the March 2008 VA 
examination report provides highly probative evidence against 
this proposition that he suffered additional disability due 
to the procedure, as it was based on a review of his claims 
file (including the records of the treatment in question), 
independent physical examination, and is supported by sound 
rationale.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995) 
(holding that the adoption of an expert medical opinion may 
satisfy the Board's statutory requirement of an adequate 
statement of reasons and bases if the expert fairly 
considered the material evidence seemingly supporting the 
veteran's position).  The examiner determined there was no 
additional disability resulting from the nerve transposition 
and epicondylectomy, and further, that the veteran's medical 
records noted scarring and swelling of the nerve, itself, 
at the time of the surgery.  This is the only competent 
evidence of record on the issue of actual causation, and it 
is obviously unfavorable to the claim.

The preceding considerations notwithstanding, the veteran's 
nerve transposition and epicondylectomy also did not 
proximately cause any additional disability.  See 38 C.F.R. § 
3.361(d)(1).  Most importantly, the March 2008 VA examiner 
found no indication there was carelessness, negligence, lack 
of proper skill, error in judgment, or similar incident of 
fault on the part of the VA in furnishing the surgical 
treatment..."  Thus, there is competent evidence of record 
specifically discounting the notion that the September 1999 
VA procedure proximately caused any additional disability to 
his right arm through improper treatment or negligence.  
Furthermore, the April 2005 report from the treating 
orthopedist, Dr. S., states "I think there was nothing wrong 
done with the [September 1999 VA] surgery," which in turn 
would tend to rule out negligent or careless medical 
treatment on VA's part.  



It must be acknowledged, however, that in his earlier 
September 2003 report Dr. S. stated "this outcome [referring 
to the veteran's condition following his surgery] 
is especially unusual" - so, perhaps, not reasonably 
foreseeable.  Still, this was hardly a definitive statement 
on this determinative issue.  And the Board finds that 
opinion to be outweighed by the contrary and much more 
explicit opinion on the subject by the March 2008 VA 
examiner, to which the Board assigns much higher probative 
value.  The VA examiner stated rather unequivocally that 
"there is no indication that the proximate cause of [the 
veteran's] current disability was an event not reasonably 
foreseeable."  See Wray, 7 Vet. App. 493; see also Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value 
of medical opinion evidence is based, amongst other factors, 
on the medical expert's personal examination of the veteran, 
knowledge and skill in analyzing the data, and the medical 
conclusion that is reached); Owens v. Brown, 7 Vet. App. 429, 
433 (1995) (holding that VA may favor the opinion of one 
competent medical expert over that of another when decision 
makers give an adequate statement of reasons and bases).  
Again, this opinion was based on a thorough review of the 
veteran's claims file and independent physical examination, 
whereas there is no apparent basis for Dr. S's opinion, with 
regard to foreseeability, aside from mere speculation.  

There are a line of precedent cases discussing the lesser 
probative value of opinions that are equivocal, which 
essentially state that it is possible something occurred 
or that something is related to something else.  See, e.g., 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Perman v. Brown, 
5 Vet. App. 227, 241 (1993); Alemany v. Brown, 9 Vet. App. 
518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998).  And these cases indicate that, while an absolutely 
accurate determination of etiology is not a condition 
precedent to granting service connection (or, in this case, 
by inference the akin § 1151 compensation), nor is definite 
etiology or obvious etiology, and that VA adjudicators should 
consider the words used in their proper context, a doctor's 
opinion phrased in terms tantamount to "may" be related is an 
insufficient basis for an award because this is for all 
intents and purposes just like saying the condition in 
question just as well "may or may not" be related.  Obert v. 
Brown, 5 Vet. App. 30 (1993).  See, too, Bloom v. West, 13 
Vet. App. 185, 187 (1999) (a medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty).

The Board also has considered the veterans' lay statements in 
support of his claim.  While he is competent to state what 
symptoms he has experienced, including since his surgery, his 
statements do not constitute competent medical evidence 
on the medical question of nature or etiology of his current 
right arm disability.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (laypersons are not competent to render medical 
opinions).  See also Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 
310 (2007); and 38 C.F.R. § 3.159(a)(2).  See, too, Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted")).

The Board thus concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
his right arm as result of VA medical treatment.  
And as the preponderance of the evidence is against his 
claim, the doctrine of reasonable doubt is not for 
application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  
Accordingly, the appeal is denied.


ORDER

The claim for § 1151 compensation for residuals of a right 
submuscular ulnar nerve transposition with medial 
epicondylectomy is denied.


____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


